            Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                           )
VIRGINIA SHASHA AND VIVIENNE PERO,         )
CO-TRUSTEES OF THE VIOLET SHUKER           )
SHASHA TRUST, LAURENCE ADLER AND           )
SHIRLEY ADLER, TRUSTEES OF THE ADLER       )
FAMILY TRUST, MYRNA JOY EDELMAN,           )
TRUSTEE OF THE 2006 GILBERT M.             )
EDELMAN INTER VIVOS TRUST, THE             )
EMPIRE STATE LIQUIDITY FUND LLC,           )                 Case No. 1:21-cv-6887
MARY JANE FALES, MELVYN H. HALPER,         )
PHYLLIS J. HALPER, AND WENDY TAMIS,        )
                                           )
                              Petitioners, )
                                           )
-against-                                  )                 PETITION TO CONFIRM
                                           )                 ARBITRATION AWARD
PETER L. MALKIN, ANTHONY E. MALKIN,        )                 AND ENTER JUDGMENT
THOMAS N. KELTNER, JR, AND                 )
ESRT MH HOLDINGS, LLC,                     )
                                           )
                              Respondents, )
__________________________________________)

       Virginia Shasha and Vivienne Pero, Co-Trustees of the Violet Shuker Shasha Trust,

Laurence Adler and Shirley Adler, Trustees of the Adler Family Trust, Myrna Joy Edelman,

Trustee of the 2006 Gilbert M. Edelman Inter Vivos Trust, the Empire State Liquidity Fund

LLC, Mary Jane Fales, Melvyn H. Halper, Phyllis J. Halper, and Wendy S. Tamis

(“Petitioners”), by and through their undersigned counsel, respectfully petition this Court to

confirm the Final Award entered on August 26, 2020, in the arbitration styled Virginia Shasha

and Vivienne Pero, Co-Trustees, et al., v .Peter L. Malkin, et al., AAA No. 01-14-0001-6986.

       In their Final Award, a panel of three American Arbitration Association (“AAA”)

arbitrators, Charles F. Forer, Bennett Picker, and David C. Singer, held that Respondents Peter L.

Malkin, Anthony E. Malkin, Thomas N. Keltner, Jr., and ESRT MH Holdings, LLC, are jointly
             Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 2 of 14




and severally liable to Petitioners for a total of $1,165,160.20, including pre-award interest, and

ordered Respondents to pay the award by October 2, 2020. The arbitration concerned claims

arising from the consolidation in 2013 of several partnerships to create a real estate investment

trust (“REIT”). Respondents have failed and refused to pay the award. Petitioners’ share of the

award totals $971,695.50. A true and correct copy of the Final Award is attached as Exhibit 1 to

the Declaration of John Wyeth Griggs (“Griggs Declaration”), filed herewith.

       Opposition to a petition to confirm an arbitration award may only be made pursuant to

Sections 10 or 11 of the Federal Arbitration Act (“FAA”), 9 U.S.C. §§10, 11, by motion or

petition filed and served within three months of the issuance of the award. Florasynth, Inc. v.

Pickholz, 750 F.2d 171, 175-76 (2d Cir. 1984). This Court has dismissed Respondents’ vacatur

petition because it was not timely served. Malkin, et al., v. Shasha, et al., Docket No. 20-CV-

9874 (AT), Order dated August 4, 2021 (ECF #58). Accordingly, Respondents are time-barred

from objecting to confirmation of the award.

       In support of this petition, Petitioners state as follows:

                                  JURISDICTION AND VENUE

       1.      Confirmation of an arbitration award is expressly authorized by Section 9 of the

Federal Arbitration Act, 9 U.S.C. §9, which states that an application to confirm an award may

be made to the United States District Court for the district in which the award was made.

Jurisdiction in this Court is proper because the arbitration award was made in New York City.

       2.      The arbitration was conducted in accordance with the Federal Arbitration Act, 9

U.S.C. §1, et seq. Federal question jurisdiction exists under 28 U.S.C. §1331 as the arbitration

involved claims under Sections 10(b) and 14(a) of the Securities Exchange Act of 1934, 15




                                                  2
              Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 3 of 14




U.S.C. §§78j(b) and 78n(a), and SEC Rules 10b-5, 17 CFR §240.10b-5, and 14a-9, 17 CFR

§240.14a-9.

        3.     Venue is proper under 28 U.S.C. §1391(b). The actions giving rise to the

arbitration occurred in New York, and the Respondents reside or work in New York.

                                            PARTIES

        4.     Petitioners were owners of participating units in Empire State Building Associates

(“ESBA”), a partnership that owned the Master Lease for the Empire State Building.

        5.     Petitioner Violet Shuker Shasha Trust, a trust created under the laws of the State

of Florida, is represented by its co-trustees, Virginia Shasha and Vivienne Pero, who reside at

One Deer Run, Chappaqua, New York 10414. The Trust held two (2) participation units in

ESBA.

        6.     Petitioner Adler Family Trust, a trust created under the laws of the State of

Arizona, is represented by its trustees, Laurence Adler and Shirley Adler, who reside at 20804

Noble Terrace, Unit No. 209, Sterling, VA 20165. The Trust held one (1) participation unit in

ESBA.

        7.     Petitioner 2006 Gilbert M. Edelman Inter Vivos Trust, a trust created under the

laws of the State of California, is represented by its trustee, Myrna Joy Edelman, who resides at

6250 11th Avenue South, St. Petersburg, FL 33707. The Trust held five (5) participation units in

ESBA.

        8.     Petitioner Empire State Liquidity Fund LLC is a limited liability company

organized under the laws of the State of Delaware. Its managing agent is Andrew Penson, 551

Fifth Avenue, New York, NY 10176. It held nine and one-tenth (9.1) participation units of

ESBA.



                                                 3
             Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 4 of 14




       9.      Petitioner Melvyn H. Halper is an individual residing at 9 Latonia Road, Rye

Brook, New York 10573. He held one-quarter (0.25) of a participation unit in ESBA, as well as

interests in other properties that were consolidated in the REIT.

       10.     Petitioner Phyllis J. Halper is an individual residing at 9 Latonia Road, Rye

Brook, New York 10573. She held approximately one and one-half (1.5625) participation units

in ESBA.

       11.     Petitioner Wendy S. Tamis is an individual residing at 10 Trotter Lane, North

Salem, New York 10560. She held one-half (0.50) of a participation unit in ESBA.

       12.     Petitioner Mary Jane Fales is an individual residing at 288 Beach Drive NE, Unit

5A, St. Petersburg, FL 33707. She held seven (7) participation units in ESBA.

       13.     Respondent Peter L. Malkin is a principal of ESRT MH Holdings, LLC, was a

member of ESBA, an agent of the Participants under the Participating Agreements, and owed

fiduciary duties to Petitioners. His address is One Grand Central Place, 60 East 42 nd Street, Apt.

38, New York, NY 10165.

       14.     Respondent Anthony E. Malkin is a principal of ESRT MH Holdings, LLC, was a

member of ESBA, an agent of the Participants under the Participating Agreements by

assignment, and owed fiduciary duties to Petitioners. He is also CEO and Chairman of the Board

of Directors, Empire State Realty Trust, Inc., 111 West 33 rd Street, New York, NY 10120.

       15.     Respondent Thomas N. Keltner, Jr., is a principal of ERT MH Holdings, LLC,

was a member of ESBA, an agent of the Participants under the Participating Agreements by

assignment, and owed fiduciary duties to Petitioners. He is also General Counsel, Empire State

Realty Trust, Inc., 111 33rd Street, New York, NY 10120.




                                                 4
             Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 5 of 14




       16.     Respondent ESRT MH Holdings LLC, formerly Malkin Holdings, LLC, is a

limited liability company organized under the laws of the State of New York. Malkin Holdings,

LLC acted as the supervisor for ESBA and other properties included in the REIT and owed

fiduciary duties to Petitioners. Malkin Holdings, LLC controlled all of the properties included in

the REIT, and controlled every aspect of the roll-up and consolidation to create the REIT. In

October 2013, Malkin Holdings LLC became a wholly owned subsidiary of Empire State Realty

Trust, Inc., a Maryland corporation. Malkin Holdings, LLC changed its name to ESRT MH

Holdings, LLC in September 2014.

                                               FACTS

                             Purchase of the Empire State Building

       1.      ESBA was a joint venture partnership created in 1961 for the purpose of acquiring

the Empire State Building. The partnership was organized into three groups, each with its own

Participating Agreement. Each group was responsible for 1,100 participation units that were

sold to investors (“Participants”) for $10,000 per unit. Messrs. Lawrence Wien, Henry Klein,

and Peter Malkin each served as agent for one of the three groups and assumed contractual and

fiduciary duties to the Participants in their respective groups.

       2.      Each of the Claimants in the arbitration, including each Petitioner, was an ESBA

Participant under one of the three Participating Agreements. The Participating Agreements are

attached as Exhibits 2, 3, and 4 of the Griggs Declaration.

       3.      Each Participating Agreement contains identical provisions that limited the

agents’ ability to act without the Participants’ unanimous consent. Paragraph 4 of the

Participating Agreements provides that: “The Agent shall not agree to sell, mortgage or transfer

The Property or the Master Lease, nor to renew or modify the Master Lease, nor to make or



                                                  5
             Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 6 of 14




modify any mortgage thereon, nor to make or modify any sublease affecting the premises, nor to

convert the partnership to a real estate investment trust, a corporation or any other form of

ownership, nor to dispose of any partnership asset in any manner, without the consent of all of

the Participants.”

        4.       Each of the Participating Agreements contains a disputes clause, Paragraph 12,

page 8, binding the Participants to arbitration before the AAA in New York City.

        5.       Lawrence Wien, along with real estate developer Harry Helmsley, formed a

separate partnership, Empire State Building Company (“ESBC”), which, through a sublease with

ESBA, was responsible for the Empire State Building’s operation and management.

        6.       The partnerships’ organizational documents and solicitation materials were filed

with the Securities and Exchange Commission (“SEC”) in 1961, and Wien, Lane & Klein sold

3,300 ESBA investment units to raise $33 million for purchase of the Empire State Building.

        7.       The original agents for the Participating Agreements were partners in the law firm

of Wien, Lane & Klein, which the 1961 Partnership Agreement designated as supervisor of

ESBA. Respondent Peter Malkin was an original agent and partner. Respondents Anthony

Malkin and Thomas Keltner became agents and partners by assignment. Malkin Holdings, now

Respondent ESRT MH Holdings LLC, assumed the law firm’s responsibilities as supervisor in

2009.

        8.       Peter L. Malkin, Mr. Wien’s son-in-law, assumed control of Wien, Lane & Klein,

renamed Wien & Malkin, and assumed Mr. Wien’s partnership interests following Mr. Wien’s

death in 1988.

        9.       In 1991, Mr. Malkin solicited approval from ESBA Participants for a “voluntary

compensation program.” Participants were asked to agree that the supervisor, Wien & Malkin,



                                                  6
             Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 7 of 14




would receive payments equal to 10% of the proceeds to which the investors would be entitled in

any future sale, financing, or similar transaction of the Empire State Building.

       10.     After additional solicitations in 2001 and then again in 2008, Mr. Malkin claimed

that over 94% of Participants had signed consents to the voluntary compensation program.

       11.      In 2001 Peter Malkin, Anthony Malkin, Thomas Keltner, and Malkin Holdings,

LLC (collectively “the Malkins”) converted the ESBA partnership to a limited liability company

(“LLC”) without the approval of the Participants, and in 2011, the Malkins amended the ESBA

LLC operating agreement, again without Participant approval, eliminating the Participants’

exclusive right under Paragraph 4 of the Participating Agreements to approve major changes

regarding the Empire State Building.

                                       Creation of the REIT

       12.     On November 29, 2011, after two years of preparation and planning, the Malkins

informed Participants that they intended to include the Empire State Building in a real estate

investment trust. On February 12, 2012, the Malkins filed with the SEC their draft Form S-4

Prospectus/Consent Solicitation Statement. The S-4 described a consolidation of the Empire

State Building and 18 other properties in the greater New York metropolitan area. The proposed

REIT had an appraised value of $5.2 billion and a total exchange value of $4.8 billion. Each

ESBA unit was given an exchange value of $358,670 if not subject to overrides.

       13.     On January 21, 2013, the final S-4 was sent to Participants, and a 60-day

solicitation period to obtain Participants’ approval of the REIT commenced. On March 21,

2013, having failed to obtain the requisite number of Participant approvals, the Malkins

unilaterally extended the solicitation for an indefinite period.




                                                  7
             Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 8 of 14




       14.     On May 31, 2013, the Malkins declared that they had obtained approval from a

supermajority of Participants, and on June 12, 2013, the Malkins sent “buyout” notices to

Participants who had not approved the REIT, requiring those Participants to approve the REIT

within ten days or suffer forced sale of their units to the Malkins at $100 per unit.

       15.     On October 2, 2013, at an initial public offering (“IPO”), the Participants’ ESBA

investment units were exchanged for stock in Empire State Realty Trust, Inc. (“ESRT”). Many

Participants learned for the first time that the ESRT shares they received in the IPO were reduced

by 10% due to the Malkins’ deduction of an “override.” Others remained unaware that

deductions for the overrides were taken automatically. They also learned that the value of the

ESRT stock received for each ESBA unit was $223,678.

                                         The Arbitration

       16.     On October 14, 2014, twelve claimants (including Petitioners) (“Claimants”) filed

their Statement of Claim and demand for arbitration with the AAA, Emil Shasha, Trustee, et al.,

v. Peter L. Malkin, et al., AAA No. 01-14-0001-6986. On December 18, 2014, the same twelve

Claimants filed suit against the Respondents in the United States District Court for the Southern

District of New York, Shasha, et al., v. Malkin, et al., SDNY No. 14-CV-9989 (AT)(RWL),

alleging violations of the federal securities laws. The federal case was stayed pending

completion of the arbitration by order of the Honorable Analisa Torres entered March 12, 2015.

       17.     The Statement of Claim, as amended and supplemented, alleged violations of the

federal securities laws, breach of fiduciary duties, fraud, and breach of contract. The Malkins

asserted seven counterclaims for $10 million against three claimants and two non-parties,

alleging defamation per se and violations of Section 14(a) of the Securities Exchange Act of

1934. Two counterclaims were dismissed by the arbitrators. Four were withdrawn. A single



                                                  8
             Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 9 of 14




$10 million defamation per se counterclaim against a 90-year-old claimant remained and was

denied by the arbitrators in their Final Award.

       18.     The arbitration hearing commenced on April 24, 2016, and continued for a total

of 39 hearing days spread over two years. The hearing produced a record of over 8,400 pages of

transcripts and 580 exhibits. Petitioners submitted testimony of 25 witnesses. Respondents

submitted testimony of 13 witnesses. During the hearing, Petitioners moved to add additional

claims not set forth in their statement of claim but were denied the opportunity to do so. The

hearing concluded on August 7, 2018.

                                        The Final Award

       19.     The Final Award was issued on August 26, 2020. Petitioners raised numerous

issues, certain of which were addressed in the Final Award, while others were not actually

litigated or decided. The arbitrators decided one issue in favor of Petitioners, the override

payment claim.1

       20.     The arbitrators held that “the Overrides are not enforceable against Claimants.”

Final Award at 26. Based in part on a statement in the S-4 that the Supervisor did not pay any

consideration for the overrides, and on Anthony Malkin’s testimony that he stood by the

accuracy of statements in the S-4, the arbitrators held “that the Supervisor did not provide

consideration in exchange for the Overrides.” Final Award at 24. The arbitrators noted that the

value of the overrides to the Malkins was $304 million. Final Award at 20.

       21.     The arbitrators calculated each Claimant’s damages for the overrides based on the

testimony of Claimants’ expert witness, Jeffrey M. Risius, and also on Respondents’ own expert




       1
        The arbitrators also dismissed the one remaining defamation counterclaim against
Claimant Edelman Family Trust, a separately represented party.
                                                  9
             Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 10 of 14




Paul Habibi. Final Award a 94. The arbitrators also included interest through October 2, 2020,

the date that they ordered Respondents to pay the Award. Final Award at 94. Damages awarded

were as follows:

               1. Edelman Family Trust, Danielle P. Barger Trustee: $193,464.70 (Principal
               amount of $118,690.00 plus 9% interest from October 2, 2013 to October 2, 2020
               in the amount of $74,774.70).2

               2. 2006 Gilbert M. Edelman Inter Vivos Trust, Myrna Joy Edelman Trustee:
               $193,464.70 (Principal amount of $118,690.00 plus 9% interest from October 2,
               2013 to October 2, 2020 in the amount of $74,774.70).

               3. Adler Family Trust, Laurence Adler and Shirley Adler Trustees: $38,692.94
               (Principal amount of $23,738.00 plus 9% interest from October 2, 2013 to
               October 2, 2020 in the amount of $14,954.94).

               4. Violet Shuker Shasha Living Trust, Virginia Shasha and Vivienne Pero Co-
               Trustees: $77,385.88 (Principal amount of $47,476.00 plus 9% interest from
               October 2, 2013 to October 2, 2020 in the amount of $29,909.88).

               5. Empire State Liquidity Fund LLC: $301,804.93 (Principal amount of
               $185,156.40 plus 9% interest from October 2, 2013 to October 2, 2020 in the
               amount of $116,648.53).

               6. Mary Jane Fales: $270, 850.58 (Principal amount of $166,166.00 plus 9%
               interest from October 2, 2013 to October 2, 2020 in the amount of $104,684.58).

               7. Melvyn H. Halper: $9,673.24 (Principal amount of $5,934.50 plus 9% interest
               from October 2, 2020 to October 2, 2020 in the amount of $3,738.74).

               8. Phyllis J. Halper: $60,477.06 (Principal amount of $37,102.49 plus 9% interest
               from October 2, 2013 to October 2, 2020 in the amount of $23,374.57).

               9. Wendy S. Tamis: $19,346.47 (Principal amount of $11,869.00 plus 9% interest
               from October 2. 2013 to October 2, 2020 in the amount of $7,477.47).

       22.     The arbitrators denied eleven of the issues raised by Claimants, denied

Respondents’ counterclaim, and declined to award attorneys’ fees or costs.




       2
        The Edelman Family Trust is separately represented and is not included in this Petition.
Accordingly, its award is not included in the total award for Petitioners of $971,695.80.
                                               10
             Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 11 of 14




       23.     To date, Respondents have failed and refused to comply with the arbitrators’

order to pay the award on or before October 2, 2020.

                                           AUTHORITY

       24.     Authority to confirm the award and enter judgment is clear. Section 9 of the FAA

states that, upon application to a court to confirm an award, “the court must grant such an order

unless the award is vacated, modified, or corrected as prescribed in sections 10 and 11.” 9

U.S.C. §9 (Emphasis Added). “Normally, confirmation of an arbitration award is ‘a summary

proceeding that merely makes what is already a final arbitration award a judgment of the court,’

Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir.1984), and the court ‘must grant’ the

award ‘unless the award is vacated, modified, or corrected.’” D.H. Blair & Co., Inc. v.

Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006). “[T]he award should be confirmed ‘if a ground for

the arbitrator’s decision can be inferred from the facts of the case.’” Id., citing Barbier v.

Shearson Lehman Hutton, Inc., 948 F.2d 117, 121 (2d Cir. 1991). In this case, vacatur or

modification under FAA Sections 10 and 11 is not possible because such actions are now time-

barred. Confirmation is unopposed, and therefore confirmation must be granted.

       25.     The arbitrators provided the basis and rationale for their ruling that the overrides

were not supported by consideration. Final Award at 16-26. Moreover, additional grounds can

be inferred from the facts of the case. D.H. Blair, supra. A number of claimants were unaware

that overrides had been taken. Griggs Affidavit, Exhibit No. 9, Tr. 2228:5-23; 2227:9-16;

1281:23-1282:4; 1198:6-21; 1150:9-1153:12; 580:10-13; 539:23-540:2. Most Participants had

no idea what an “override” was. Ex. No. 9, Tr. 1281:23-1282:4; 1197:16-20; 721:8-10; 539:20-

22. The 1991, 2001, and 2008 solicitations for the voluntary compensation program never used

the word “override.” Griggs Affidavit, Exhibit Nos. 5, 6, 7. See also, Exhibit No. 9, Tr. 2307:7-



                                                 11
             Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 12 of 14




2308:19; 2114:21-2116:8. Participants including former partners of the Malkins did not believe

that their consent to the voluntary compensation program created an “override” contract, or that

they had otherwise agreed to a 10% deduction. Tr. 7888:24-7889:5; 2227:9-16; 1012:3-23;

721:11-14; 540:23-541:2; 479:2-20. See also Robert Machleder letter to investors, Griggs

Affidavit, Ex. No. 8. Nor did the mention of overrides in the S-4 trigger in Participants’ minds a

recognition that “overrides” referred to the voluntary compensation program. Griggs Affidavit,

Exhibit No. 9, Tr. 2228:5-23; 1147:11-14, 1150:9-12, 1151:10-23. In fact, use of the term

“override” effectively concealed from many Participants the Malkins’ plan to divert 10% of their

investors’ entitlement to themselves.

       26.     Thus, there was no contractual right to the overrides because there was no

meeting of the minds between the Malkins and the Participants regarding overrides. Absent a

meeting of the minds on essential terms, there can be no contract. Kolchins v. Evolution

Markets, Inc., 128 A.D.3d 47, 58, 8 N.Y.S.3d 1, 18 (1st Dept. 2015) (meeting of the minds on all

essential terms is required to form a contract). Accord, Matter of Express Indus. & Term. Corp.

v. New York State Dept. of Transp., 93 N.Y.2d 584, 590, 715 N.E.2d 1050, (1999); Galesi v.

Galesi, 37 A.D.3d 249, 249, 829 N.Y.S.2d 107 (1st Dept 2007); May v. Wilcox, 182 A.D.2d 939,

940, 582 N.Y.S.2d 294 (3d Dept 1992).

       27.     Because the only challenge to the Final Award was dismissed by this Court’s

August 4, 2021 Order in Docket 20-CV-9874 (AT), confirmation of the Award should proceed

summarily. Anglim v. Vertical Grp., No. 16 Civ. 3269 (KPF), 2017 WL 543245 (S.D.N.Y. Feb.

10, 2017). But even if the Award were subject to challenge, it must be confirmed because the

arbitrators have explained their reasoning, their conclusion is based on the record, and additional

grounds to sustain the award can be inferred from the facts of the case.



                                                12
            Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 13 of 14




                                          CONCLUSION

       Accordingly, Petitioners respectfully request that that the Court confirm the Final Award

and enter judgment in favor of Petitioners and against Respondents, jointly and severally, in the

amount of $971,695.80. In addition, Petitioners also respectfully request prejudgment and post-

judgment interest. As this Court has held:

       There is a “presumption in favor of prejudgment interest.” N.Y.C. Dist. Council of
       Carpenters v. Gen-Cap Indus., Inc., No. 11 Civ. 8425, 2012 WL 2958265, at *4
       (S.D.N.Y. July 20, 2012) (internal quotation marks omitted). Courts in this Circuit
       routinely “grant interest at a rate of nine percent per annum—which is the rate of
       prejudgment interest under New York State law, N.Y. C.P.L.R. §§ 5001-5004—
       from the time of the award to the date of judgment confirming the award.” Id.;
       Serv. Emps. Int'l Union, Local 32BJ v. Stone Park Assocs., 326 F. Supp. 2d
       550, 556 (S.D.N.Y. 2004) (granting “prejudgment interest at a rate of 9% per
       annum on the amounts due from the date of the award to the judgment”).

Media Force Ltd. v. Precise Leads, Inc., 20 Civ. 4050 (AT), (S.D.N.Y. Nov 30, 2020). The

arbitration Final Award included prejudgment interest at 9% from August 26, 2020,

to October 2, 2020, the date that the arbitrators ordered the Award to be paid. Accordingly,

Petitioners request prejudgment interest from October 2, 2020, to the date of judgment herein.

       The Court continued in Media Force:

       “The award of post-judgment interest is mandatory on awards in civil cases as of
       the date judgment is entered.” Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir. 1996).
       Post-judgment interest is governed by the statutory rate in 28 U.S.C. § 1961,
       which states: Interest shall be allowed on any money judgment in a civil case
       recovered in a district court. . . . Such interest shall be calculated from the date of
       the entry of the judgment, at a rate equal to the weekly average 1-year constant
       maturity Treasury yield, as published by the Board of Governors of the Federal
       Reserve System, for the calendar week preceding the date of the judgment.”

Media Force Ltd. v. Precise Leads, Inc., supra. Petitioners request post-judgment interest

accordingly.

       WHEREFORE, Petitioners respectfully requests an order:




                                                 13
           Case 1:21-cv-06887 Document 1 Filed 08/16/21 Page 14 of 14




          a) confirming the Final Award, including the monetary relief granted therein, and

   entering judgment in favor of Petitioners and against Respondents, jointly and severally, in

   accordance with the Final Award;

          b) awarding prejudgment interest at the statutory rate of 9% from October 2, 2020,

   to the date that judgment is entered;

          c) awarding post-judgment interest at the statutory rate;

          d) awarding costs and reasonable attorney fees incurred in connection with this

   action; and

          e) granting such other and further relief as the Court deems just and proper.



                                                    Respectfully submitted,

Dated: August 16, 2021                              GRIGGS & ADLER, P.C.

                                                    _/s/ John W. Griggs_______________
                                                    John Wyeth Griggs
                                                    2513 Fowlers Lane
                                                    Reston, VA 20191
Peter M. Levine                                     (703)716-2863
444 Madison Avenue, Suite 410                       Fax: (703)716-2865
New York, NY 10016                                  griggsandadler@comcast.net
(212) 599-0009                                      Pro Hac Vice Counsel for Petitioners
chief@pmlevinelaw.com
Counsel for Petitioners




                                               14
